In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1929V
                                          UNPUBLISHED


    JENNIFER A. CLASEN,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: July 7, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Scott B. Taylor, Urban & Taylor, S.C., Milwaukee, WI, for Petitioner.

Jennifer A. Shah, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1
        On December 21, 2020, Jennifer A. Clasen filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza vaccine received on or about
October 17, 2018. Petition at 1. Petitioner further alleges that the vaccine was
administered in the United States, she has suffered residual effects for more than six
months, and she has never received compensation in the form of an award or settlement,
or filed a civil action, for her vaccine-related injuries. Petition at ¶¶ 2, 21, 24. The case
was assigned to the Special Processing Unit of the Office of Special Masters.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On June 23, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On July 7, 2022, Respondent filed a proffer on award of
compensation. Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $70,000.00 (consisting entirely of pain and suffering) in the form
of a check payable to Petitioner. This amount represents compensation for all damages
that would be available under Section 15(a).

      The Clerk of Court is directed to enter judgment in accordance with this decision.3

      IT IS SO ORDERED.

                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of
notice renouncing the right to seek review.
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 JENNIFER CLASEN,

                Petitioner,                          No. 20-1929V
                                                     Chief Special Master Corcoran
 v.                                                  SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 12, 2020, Jennifer Clasen (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

–34, as amended (“Vaccine Act” or “Act”). Petitioner alleges that she suffered a left Shoulder

Injury Related to Vaccine Administration (“SIRVA”) that was caused-in-fact by an influenza

(“flu”) vaccine administered on October 17, 2018. Pet. at 1-2.

       On June 23, 2022, respondent filed his Vaccine Rule 4(c) report, recommending that

compensation be awarded. ECF No. 36. The same day, this Court issued a Ruling on

Entitlement finding petitioner entitled to compensation. ECF No. 37.

I.     Items of Compensation

       Respondent proffers that petitioner should be awarded $70,000.00, consisting entirely of

compensation for pain and suffering. This represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $70,000.00, representing

compensation for all elements of economic and noneconomic damages, in the form of a check

payable to petitioner, Jennifer Clasen.

III.   Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner, Jennifer Clasen:                             $70,000.00.

                                             Respectfully submitted,

                                             BRIAN BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division




1Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                2
                      s/ Jennifer A. Shah
                      Jennifer A. Shah
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 305-2181
                      Jennifer.shah@usdoj.gov

Dated: July 7, 2022




                        3